    Case: 1:17-cv-09368 Document #: 121 Filed: 08/25/20 Page 1 of 6 PageID #:515



                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF ILLINOIS

DARIUS MAGEE,                                )
                                             )
               Plaintiff,                    )
                                             )        Case No: 17-cv-9368
               v.                            )
                                             )        Magistrate Judge Susan E. Cox
B. DEVINE,                                   )
                                             )
               Defendant.                    )

                            MEMORANDUM OPINION AND ORDER

        For the reasons discussed herein, Defendant’s Motion for Sanctions (dkt. 98) is granted in

part and denied in part. Plaintiff’s Amended Complaint (dkt. 25) is dismissed with prejudice. The

motion is denied as to the other sanctions Defendants seek. In light of the instant ruling dismissing

Plaintiff’s Amended Complaint, Plaintiff’s Show Cause Motion (dkt. 108), Motion for Extension of

Time (dkt. 109), and Motion for Leave (dkt. 110) are denied as moot.

                                         BACKGROUND

       In the instant suit, Plaintiff brings claims pursuant to 42 U.S.C. § 1983, alleging “deliberate

indifference to the health, safety, and Constitutional Rights” of Plaintiff stemming from a slip and

fall on a wet stairwell in the Cook County Jail. (Dkt. 25.) However, this is not the only suit that

Plaintiff currently has pending in the Northern District of Illinois. Plaintiff has sued in Magee v.

Cianciarulo, 19-cv-4086, and Magee v. Cerello, 19-cv-3873. In each of these suits, the attorney of

record for the defendants is Assistant State’s Attorney, Dora M. Cornelio. In the Cianciarulo case,

Plaintiff’s allegations relate to unconstitutional conditions of confinement due to infestations of

vermin, including mice and cockroaches. Magee v. Cianciarulo, 19-cv-4086, Dkt. 10.

       On December 3, 2019, the docket in Cianciarulo reflects that Plaintiff mailed an “exhibit”

to the clerk of court that enclosed two cockroaches in an envelope. Magee v. Cianciarulo,


                                                  1
    Case: 1:17-cv-09368 Document #: 121 Filed: 08/25/20 Page 2 of 6 PageID #:516



19-cv-4086, Dkt. 27. The presiding judge in that case, Judge Wood, directed the clerk’s office to

destroy the envelope and its contents, and prohibited Plaintiff from filing non-paper submissions

without leave of court. Magee v. Cianciarulo, 19-cv-4086, Dkt. 23. Plaintiff ignored that order; on

December 11, 2019, Judge Wood entered a minute order stating in pertinent part: “Plaintiff has once

again submitted a plastic baggie with insects. . . . The Court once again instructs Plaintiff to refrain

from submitting any non-paper pleadings, motions, or exhibits without first obtaining leave of

Court. If Plaintiff ignores this order again, the Court will summarily dismiss the case.” Magee v.

Cianciarulo, 19-cv-4086, Dkt. 30.

       On April 15, 2020, in the case at hand, Plaintiff sent Ms. Cornelio a dead mouse in the mail.

(Dkt. 98-2.) In all three cases in which Ms. Cornelio is opposing counsel (including this case),

Defendant moved for sanctions pursuant to Federal Rules of Civil Procedure 11 and 37 as well as

the Court’s inherent powers; Defendant petitions the Court to: 1) dismiss Plaintiff’s complaint with

prejudice; 2) assess Plaintiff a “strike” for purposes of 28 U.S.C. § 1915(g); 3) enjoin Plaintiff from

further filings in the present case until this motion is decided; and 4) stay all other pending suits

until Plaintiff pays the filing fees in full. (Dkt. 98 at 12.) Plaintiff does not deny sending the dead

mouse to Ms. Cornelio or claim that the mouse was sent unintentionally. Instead, Plaintiff argues

that sending a dead mouse through the United States mail to opposing counsel was not done in bad

faith or with contempt, and that it was not a violation of Judge Wood’s prior order. (Dkt. 112 at

¶ 35.) The Court rejects Plaintiff’s arguments, and believes that mailing a dead mouse to opposing

counsel is egregiously contumacious behavior that merits dismissal of his Amended Complaint with

prejudice.

                                           DISCUSSION

       Although Defendant moved pursuant to Rules 11 and 37, as well as the inherent authority of

the Court, “the inherent authority of the Court is broader” than those rules, so the Court will focus
                                                   2
    Case: 1:17-cv-09368 Document #: 121 Filed: 08/25/20 Page 3 of 6 PageID #:517



its discussion on that issue. See Fuery v. City of Chicago, 2016 WL 5719442, at *1 (N.D. Ill. Sept.

29, 2016) (discussing relationship between Rule 37 and 28 U.S.C. § 1927 with the inherent power).

“The Court's inherent authority to rectify abuses to the judicial process authorizes sanctions for

certain violations.” Id. at *2 (citing Dotson v. Bravo, 321 F.3d 663, 667 (7th Cir. 2003)). The

inherent power of the Court includes the sanction “of dismissal with prejudice (or its equivalent,

judgment) if the circumstances so warrant,” and the Court has discretion to determine the

appropriate sanction. Barnhill v. United States, 11 F.3d 1360, 1367 (7th Cir. 1993). “In determining

the appropriate sanctions to impose, ‘the district court should consider the egregiousness of the

conduct in question in relation to all aspects of the judicial process.’” Fuery 2016 WL 5719442, at

*2 (quoting Dotson, 321 F.3d at 667). Dismissal is a severe measure that “should be employed

sparingly and only when there is a record of delay, contumacious conduct, or when other, less drastic

sanctions prove unavailing.” Dotson, 321 F.3d at 667. The Court need not consider lesser sanctions

if the circumstances justify dismissal, “but the Seventh Circuit has strongly counseled district courts

to consider sanctions that are more targeted at the offending attorney before instituting the severe

sanction of dismissal or judgment.” Fuery, 2016 WL 5719442, at *2 (citing Ball v. City of Chicago,

2 F.3d 752, 758 (7th Cir. 1993)). The Court need not warn a party that the relevant conduct may

result in dismissal, “especially where the conduct is particularly egregious or the party or its attorney

should have known that their conduct was inappropriate.” Id.

       The Court finds that Plaintiff’s conduct – mailing a deceased rodent to opposing counsel –

was clearly contumacious and was sufficiently egregious that Plaintiff should have known that his

conduct was inappropriate, thereby warranting dismissal. Moreover, Plaintiff has a history of similar

conduct, when he twice mailed the clerk’s office baggies containing insects. He was ordered to

“refrain from submitting any non-paper pleadings, motions, or exhibits without first obtaining leave

of Court,” by Judge Wood in the Cianciarulo case, and warned that violation of that order would
                                                   3
     Case: 1:17-cv-09368 Document #: 121 Filed: 08/25/20 Page 4 of 6 PageID #:518



result in dismissal of his case. Plaintiff violated that order when he mailed a dead mouse to opposing

counsel, and summary dismissal is an appropriate sanction.

        While the Court recognizes that the relevant conduct was documented under a separate case

number, that will not save Plaintiff here. First, the Court can, and does, take judicial notice of the

filings in another case involving the same Plaintiff and opposing counsel as the matter before the

Court. Second, as noted above, the opposing counsel in this case and the two cases before Judge

Wood all have the same opposing counsel – therefore, the conduct in question was directed at the

same counsel that is appearing before this Court in the instant matter, and affects the proceedings

before this Court. Finally, even if this were Plaintiff’s first such offense in any of his civil matters,

the Court believes the behavior exhibited here, standing alone, would warrant dismissal of his case

without any warning or previous history of contumacious activity. Sending an expired mouse to

opposing counsel under the guise of legal mail is conduct that is well outside the bounds of normal

litigation behavior and is so obviously inappropriate that any party who engages in such conduct

should know that it may result in dismissal of the case.

        Plaintiff makes two arguments in his defense, neither of which persuade the Court that it

should not dismiss his case.1 First, Plaintiff argues that Defendant has failed to prove that he acted

in bad faith or “with bad motive, contempt, prior disrespect, misconduct (or) ridicule” toward Ms.

Cornelio. (Dkt. 112 at ¶ 35.) The Court rejects this argument. Setting aside the fact that Plaintiff has

not cited any case law supporting his contention that Defendant must prove bad faith, the Court

finds that mailing a dead mouse to your opposing counsel is per se evidence of bad faith, disrespect,

contempt, misconduct, ridicule, and any other pejorative adjective in that vein. Plaintiff appears to



1
     Plaintiff’s brief contains many arguments that are not relevant to the instant motion, focusing more on
discovery disputes with Ms. Cornelio and the merits of Plaintiff’s various lawsuits. The Court does not reach any
of those issues in this opinion, as they are not pertinent to the matter before the Court regarding Plaintiff’s
sanctionable conduct.
                                                       4
     Case: 1:17-cv-09368 Document #: 121 Filed: 08/25/20 Page 5 of 6 PageID #:519



argue that he made this error because he is not an attorney and that it should be excused as harmless.

One does not need to be a licensed attorney to know that mailing deceased vermin to people is

unacceptable behavior, and Plaintiff’s pro se status will not protect him in this instance.2 Nor does

the Court believe the error was harmless; to the contrary, Ms. Cornelio was harmed by this conduct

and brought the instant motion for sanctions as a result.

        Next, Plaintiff asserts he did not violate Judge Wood’s order because he mailed the dead

mouse to Ms. Cornelio, not the clerk’s office for the Northern District of Illinois. The Court also

rejects this argument. The language in Judge Wood’s orders prevents Plaintiff from “submitting”

non-paper materials; the verb “submit” is broad enough to include both filings to the Court and

submissions of materials to opposing counsel in discovery. Therefore, the Court finds that Plaintiff

did violate Judge Wood’s order. Moreover, even if Judge Wood’s order were as narrow as Plaintiff

construes, no reasonable person could believe that Judge Wood’s concern with Plaintiff’s mailing

vermin to the Court was the intended recipient of the bags of insects and not the act of mailing the

dead insects itself. Mailing a mouse corpse to Ms. Cornelio certainly violated the spirit of Judge

Wood’s order, if not the letter. Additionally, as discussed above, the Court finds that Plaintiff’s

action was so egregious here that it would justify dismissal standing alone. The Court rejects this

argument and believes that dismissal of the case is appropriate.3


2
     To the extent Plaintiff is attempting to argue he mailed the mouse to Ms. Cornelio as an attempt to preserve
evidence of his conditions of confinement, the Court does not believe that even a pro se litigant would conclude
that mailing animal carcasses to opposing counsel is the proper way to do so. The Court is sympathetic to Plaintiff’s
situation as a pre-trial detainee, who has not been convicted of the alleged crimes that have resulted in his
incarceration, being subjected to alleged infestations of vermin and a COVID-19 outbreak in the Cook County Jail
at the time he mailed the mouse to Ms. Cornelio. Certainly, it is understandable to feel frustrated by the deliberate
pace of civil ligation in federal court in those circumstances, but that does not excuse Plaintiff’s behavior here,
and the Court cannot tolerate such treatment of attorneys and parties who appear before it in civil litigation.
3
     The Court declines to grant any of the other relief Defendant seeks. The Court will not enjoin Plaintiff from
further filings in this case because the Court denies Plaintiff’s remaining pending motions as moot in light of this
dismissal order. The Court will not stay all other pending suits until Plaintiff pays the filing fees in full because
the Court does not have the authority to stay proceedings before Judge Wood. Nor will the Court enter a “strike”
against Plaintiff for purposes of the Prison Litigation Reform Act (“PLRA”), 28 U.S.C. § 1915(g). That statute
                                                         5
     Case: 1:17-cv-09368 Document #: 121 Filed: 08/25/20 Page 6 of 6 PageID #:520



                                                CONCLUSION

        For the reasons discussed above, Defendant’s Motion for Sanctions (dkt. 98) is granted in

part and denied in part. Plaintiff’s Amended Complaint (dkt. 25) is dismissed with prejudice.

Plaintiff’s Show Cause Motion (dkt. 108), Motion for Extension of Time (dkt. 109), and Motion for

Leave (dkt. 110) are denied as moot.



ENTERED: August 25, 2020




_____________________________________
U.S. Magistrate Judge, Susan E. Cox




states that so-called “strikes” will be entered against a litigant if a case is dismissed on the grounds that it was
“frivolous, malicious, or fails to state a claim upon which relief may be granted.” 28 U.S.C. § 1915(g). The Court
is not making any findings regarding the merits of Plaintiff’s underlying claims. While the Court concludes that
Plaintiff’s behavior was contumacious and deserves dismissal as a sanction, it cannot say that Plaintiff’s suit itself
was frivolous or malicious such that a strike is warranted for purposes of the PLRA.
                                                          6
